In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-20-00069-CV
                              ________________________


                      JOSEPH WAYNE HEINRICH, APPELLANT

                                            V.

                     HEATHER NEWMAN HEINRICH, APPELLEE


                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
             Trial Court No. 2011-557,311; Honorable Mark J. Hocker, Presiding


                                     February 28, 2020

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Joseph Wayne Heinrich, appeals from the trial court’s Order in Suit to

Modify Parent-Child Relationship. Now pending before this court is Appellant’s motion to

dismiss the appeal. Without passing on the merits of the appeal, Appellant’s motion is

granted and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1). As the motion does not

indicate an agreement of the parties regarding the allocation of costs, all costs on appeal
shall be taxed against Appellant.     Id. at 42.1(d).   Having dismissed this appeal at

Appellant’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.



                                                 Per Curiam




                                             2